t c summary opinion united_states tax_court john joe wilson petitioner v commissioner of internal revenue respondent docket no 21585-04s filed date john joe wilson pro_se michael d zima for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in federal_income_tax of dollar_figure and a sec_6651 addition_to_tax of dollar_figure for petitioner’s taxable_year the issues we must decide are whether petitioner is entitled to two dependency_exemptions for taxable_year pursuant to sec_151 whether petitioner may file as head_of_household for taxable_year whether petitioner is entitled to an earned_income_credit for taxable_year pursuant to sec_32 and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for failure to timely file his tax_return background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition in the instant case petitioner resided in jacksonville florida in this opinion our references to h c are to the biological daughter of petitioner and scherrlyn denise campbell ms campbell our references to d c are to another child of ms campbell who is neither the biological nor adopted son of petitioner petitioner and ms campbell have never been married and did not live together during the year in issue under penalty of perjury ms campbell represented to the jacksonville housing authority and the jacksonville department of children and families that h c and d c lived with her enabling her to receive subsidized housing food stamps medicaid and social_security_benefits totaling approximately dollar_figure per month in addition to those subsidized benefits ms campbell spent approximately dollar_figure per month for utilities rent and food ms campbell and derrick cross mr cross who refers to himself as d c ’s godfather are friends because mr cross occasionally took d c shopping and to the movies ms campbell gave mr cross d c ’s social_security_number so that mr cross could claim a dependency_exemption under sec_151 and an earned_income_credit under sec_32 on his and tax returns mr cross also claimed a dependency_exemption and earned_income_credit using d c ’s social_security_number on his tax_return 1ms campbell’s rent subsidy was dollar_figure per month and she also received approximately dollar_figure per month in food stamps the record shows that ms campbell received on behalf of h c approximately dollar_figure per month in social_security_benefits the record does not disclose the amount of medicaid benefits received each month h c receives social_security_benefits because h c has a speech impairment and the children receive medicaid benefits because h c suffers from asthma and d c suffers from chronic bronchitis petitioner worked as a self-employed truck driver during during the typical workweek petitioner made trips to cities in georgia alabama and south florida to pick up loads and deliver them to the port of jacksonville petitioner generally began his work day pincite in the morning and returned to jacksonville pincite or in the afternoon the same day because of a miscommunication with his tax preparer petitioner untimely filed his tax_return on date reporting dollar_figure of net profit from his truck driving business on his return petitioner claimed head_of_household filing_status two sec_151 dependency_exemptions for h c and d c and a sec_32 earned_income_credit based on h c and d c respondent determined that petitioner was not entitled to file as head_of_household or to claim two dependency_exemptions and the earned_income_credit and that petitioner was liable for an addition_to_tax under sec_6651 for failure to timely file his tax_return and respondent sent petitioner a notice_of_deficiency petitioner timely petitioned this court discussion the commissioner’s determinations in the notice_of_deficiency generally are presumed correct and the burden of 2petitioner has conceded that d c is not a qualifying_child for purposes of the earned_income_credit proving an error is on the taxpayer rule a 290_us_111 generally a taxpayer is allowed an exemption for each dependent sec_151 a dependent includes a son or daughter of the taxpayer who received over half of his or her support during the calendar_year from the taxpayer sec_152 a dependent also includes an individual who received over half of his or her support during the calendar_year from the taxpayer whose principal_place_of_abode was the same as the taxpayer’s and who was a member of the taxpayer’s household sec_152 to prevail the taxpayer must show through competent evidence the total support provided for the child or other individual and that the taxpayer provided half of such support 56_tc_512 in the instant case petitioner has failed to make the requisite showing for d c petitioner’s testimony was vague and unreliable regarding the amount of support he provided the children petitioner testified i pay for their clothes the schools just about everything they need ms campbell testified that petitioner spent between dollar_figure to dollar_figure per month per child we find this highly improbable however because petitioner only had dollar_figure of income from his trucking business during out of sec_7491 does not apply in the instant case to shift the burden_of_proof to respondent because petitioner did not raise the issue and also did not comply with the substantiation and record keeping requirements of sec_7491 which he had to pay for his own living_expenses the record also indicates that h c and d c receive significant support from government agencies and d c received some support from mr cross based on the record in the instant case we conclude that petitioner alone did not provide over one half of d c ’s support during in addition the record shows that d c ’s principal_place_of_abode was with ms campbell and not with petitioner accordingly we hold that petitioner is not entitled to a dependency_exemption for d c pursuant to sec_152 in the case of a child who receives over half of his or her support during the calendar_year from his or her parents who are divorced separated or who live apart during the last months of the calendar_year the child is treated as receiving over half of his or her support from the parent having custody for the greater portion of the calendar_year sec_152 the special support_test in sec_152 applies to parents who were never married 121_tc_245 a noncustodial_parent may be entitled to a dependency_exemption under sec_151 if the noncustodial_parent attaches to his or her tax_return a form_8332 release of claim to exemption for child of divorced or separated parents or similar written declaration signed by the custodial_parent stating that the custodial_parent will not claim the child as a dependent for 4petitioner testified that each month he paid dollar_figure for rent and dollar_figure for cable television the calendar_year sec_152 114_tc_184 petitioner cannot claim a dependency_exemption for d c under sec_152 because d c is not petitioner’s child see sec_152 even if we were to assume in the instant case that over half of h c ’s support came from her parents petitioner would still have to show that he had custody of h c for the greater portion of the year because there is no evidence that petitioner filed a form_8332 or similar written declaration signed by ms campbell stating that she would not claim h c as dependent in the instant case petitioner testified that he had custody of h c on weekends and during the summer but did not provide specific dates however ms campbell represented to the jacksonville housing authority and the jacksonville department of children and families that h c and d c lived with her enabling her to receive subsidized housing food stamps medicaid and social_security_benefits totaling approximately dollar_figure per month ms campbell testified at trial however that h c lived with both her and petitioner but that h c spent most of the summer with petitioner ms campbell further testified that she and petitioner’s mother watched h c during the day while petitioner was working petitioner did not call his mother as a witness given the vague conflicting and improbable evidence in the instant case we hold that petitioner has failed to prove that he had custody of h c for over half of caputi v commissioner tcmemo_2004_283 accordingly we hold that petitioner is not entitled to a dependency_exemption under sec_152 we do not need to discuss whether petitioner may file as head_of_household pursuant to sec_2 or whether petitioner is entitled to a sec_32 earned_income_credit for because those sections require the child to have the same principal_place_of_abode as the taxpayer for more than one half of the taxable_year see sec_2 c sec_6651 imposes an addition_to_tax for a failure_to_file an income_tax return a taxpayer may be relieved of the addition_to_tax however if he can demonstrate that the failure is due to reasonable_cause and not due to willful neglect id willful neglect means intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs provides that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause relying on an accountant or tax preparer to simply file a return on time is not reasonable_cause united_states v boyle supra pincite the commissioner has the burden 5petitioner has conceded that d c is not a qualifying_child for purposes of the earned_income_credit to produce evidence that it is appropriate to impose a relevant penalty addition_to_tax or additional_amount sec_7491 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause id pincite in the instant case it is not disputed that petitioner did not file his tax_return until date petitioner simply failed to follow up with his return preparer to verify that his return had been timely filed petitioner’s mere reliance on his return preparer to timely file his return is not reasonable_cause united_states v boyle supra pincite accordingly we hold petitioner is liable for the addition_to_tax pursuant to sec_6651 to reflect the foregoing decision will be entered for respondent
